Citation Nr: 0302820	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Whether the veteran's claim of entitlement to service 
connection for skin disorders other than genital herpes, 
as due to exposure to Agent Orange, was timely appealed.

2.	Whether the veteran's claim for entitlement to an 
effective date earlier than July 21, 1997, for a 
compensable rating for genital herpes was timely appealed.

3.	Whether the veteran's claim of entitlement to service 
connection for tinnitus was timely appealed.

4.	Whether the veteran's claim of clear and unmistakable 
error in the rating decisions of October 27, 1978, 
December 29, 1978, April 11, 1979, and June 18, 1979, that 
assigned and continued a noncompensable disability 
evaluation for genital herpes was timely appealed.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March, May and September 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  

In a May 2001 decision, the Board found that clear and 
unmistakable error (CUE) occurred in a March 1988 rating 
decision that reduced the veteran's disability evaluation for 
post-traumatic stress disorder from 30 percent to 10 percent 
and restored the 30 percent evaluation.  

In a separate decision, dated May 2001, the Board set forth 
the complex procedural history of the veteran's claims and 
denied his claim for an increased rating for genital herpes.  
In its reasoning, the Board noted that, while it appeared the 
veteran essentially contended that he should be granted a 
separate disability rating based upon secondary psychiatric 
symptoms, the veteran was granted a permanent and total 
rating based upon his service-connected post-traumatic stress 
disorder and, thus, was already in receipt of the maximum 
allowable benefit available for such symptoms.  The Board 
found that a separate disability evaluation based upon mental 
or emotional distress caused by his genital herpes was not 
warranted.  Also in May 2001, the Board remanded the matters 
of entitlement to a skin disorder other than genital herpes, 
claimed as due to exposure to herbicides in service and 
entitlement to an effective date prior to July 21, 1997, for 
the assignment of a compensable disability evaluation for 
genital herpes to the RO for issuance of a statement of the 
case (SOC).  

In an April 2000 written statement, the veteran noted that a 
100 percent schedular evaluation for post-traumatic stress 
disorder was granted, effective February 26, 1998 and that, 
in December 1999, the rating was deemed permanent and total.  
He requested that the permanency rating be assigned the 
"earlier effective date of February 26, 1998[,] for the sole 
purpose of determining my wife's future" dependency and 
indemnity (DIC) payments.  According to an August 2001 
deferred rating, the RO indicated that the veteran appeared 
to have raised a claim for an earlier effective date for 
"permanent and total" (P & T) status and noted that the 
issue might be handled without a rating (action) by informing 
the veteran that DIC based on 38 U.S.C.A. § 1318 was based on 
the date that the veteran was granted 100 percent, not the 
date that the "P & T" status was granted.  A December 2001 
Report of Contact (VA 119), reflects that an RO 
representative talked with the veteran on the telephone and 
explained how DIC was administered.  According to the record, 
the telephone conversation "satisfied [the veteran's] 
concern for an earlier effective ...date".  It was noted that 
the veteran "withdrew his claim for a earlier eff[ective] 
date for" a permanent and total rating for pension purposes.  
In light of the above, the Board considers that the RO has 
effectively addressed the veteran's concern as to this 
matter.

Further, in the May 1998 rating determination, the RO denied 
service connection for peripheral neuropathy.  However, in a 
written statement dated September 18, 2001, the veteran said 
he had "dropped" his claim for peripheral neuropathy.  The 
Board considers the veteran's statement a withdrawal of his 
appeal of the claim for entitlement to service connection for 
peripheral neuropathy.  See 38 C.F.R. § 20.204(b) (2002).  

As noted in the Board's May 2001 decision, the March 1998 
rating decision denied a claim of entitlement to service 
connection for hearing loss, and the veteran perfected his 
appeal as to that issue.  However, in a substantive appeal 
received in February 1999, the veteran withdrew his claim as 
to that issue.  Id.  

Nevertheless, in a December 2001 letter, the RO advised the 
veteran of the new Veterans Claims Assistance Act (VCAA) and 
duty to assist regulations regarding his claims of 
entitlement to service connection for tinnitus and hearing 
loss.  Because the new law changed the requirement regarding 
the need to submit a well-grounded claim, the RO advised the 
veteran that his claims were going to be reviewed again and 
he was invited to submit additional evidence in support of 
his claims.  In a January 2002 written statement, as noted 
above, the veteran replied to the RO's letter.  It does not 
appear from the claims folder that the RO has yet 
reconsidered the veteran's claims.  Regardless, these claims 
are not currently before the Board.

In a separate December 2001 letter, the RO advised the 
veteran that it was working on his claims for service 
connection for a cervical disorder and increased ratings for 
tinea pedis and headaches and he was invited to submit 
additional evidence in support of his claims.  The veteran 
responded to the RO in the January 2002 written statement.  


FINDINGS OF FACT

1.	In a March 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
skin disorders other than genital herpes as due to 
exposure to Agent Orange.  The veteran was notified of the 
RO's determination as to this issue in a letter dated 
March 6, 1998.

2.	In a May 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for tinnitus.  
The veteran was notified of the RO's determination as to 
this issue in a letter dated May 4, 1998.

3.	In May 1998, the veteran filed a timely notice of 
disagreement (NOD) as to the matter of entitlement to 
service connection for tinnitus.  In July 1998, the 
veteran filed a timely NOD as to the matter of entitlement 
to service connection for skin disorders other than 
genital herpes as due to exposure to Agent Orange.

4.	In a September 1998 rating decision, the RO denied the 
veteran's claims of CUE in the rating decisions of October 
27, 1978, December 29, 1978, April 11, 1979, and June 18, 
1979, that assigned and continued a noncompensable 
disability evaluation for genital herpes and an effective 
date earlier than July 21, 1997, for the award of a 
compensable disability evaluation for genital herpes.  The 
veteran was notified of the RO's determination as to these 
issues in a letter dated September 9, 1998. 

5.	In December 1998, the veteran filed a timely NOD as to the 
matters of an earlier effective date and CUE.

6.	In March 1999, the veteran filed a completed Appeal to the 
Board of Veterans' Appeals (VA Form 9) disagreeing with 
the RO's denial of service connection for tinnitus and 
asserting that his skin disorders were related to service-
connected tinea pedis and Agent Orange.

7.	An SOC was issued on December 30, 1999, as to the matters 
of entitlement to service connection for tinnitus and CUE 
in the 1978 and 1979 rating decisions that assigned and 
continued a noncompensable disability evaluation for 
genital herpes.

8.	The record further reflects that the veteran's written 
substantive appeal, on a VA Form 9, as to the matters of 
service connection for tinnitus and CUE, was received on 
April 25, 2000.  

9.	An SOC was issued on October 26, 2001, as to the matters 
of service connection for skin disorders and an earlier 
effective date, and as to the matter of the timeliness of 
the substantive appeal as to the issues of service 
connection for tinnitus and CUE.  A written response 
regarding the issue of timeliness of the substantive 
appeal of the matters of service connection for tinnitus 
and CUE, was received from the veteran in January 2002.

10.	A completed VA Form 9, signed by the veteran was 
received on May 21, 2002, that addressed the issues of 
service connection for skin disorders, an earlier 
effective date and the timeliness of the substantive 
appeals for his claims of service connection for tinnitus 
and CUE.


CONCLUSIONS OF LAW

1.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
skin disorders other than genital herpes, as due to 
exposure to Agent Orange; thus, the Board has no 
jurisdiction over this matter, and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2002).

2.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to an effective date 
earlier than July 21, 1997, for the award of a compensable 
disability evaluation for genital herpes; thus, the Board 
has no jurisdiction over this matter, and the appeal must 
be dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2002).

3.	The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to service connection 
for tinnitus; thus, the Board has no jurisdiction over 
this matter, and the appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2002).

4.	The veteran failed to submit a timely substantive appeal 
regarding the issue of whether there was CUE in the rating 
decisions of October 27, 1978, December 29, 1978, April 
11, 1979, and June 18, 1979, that assigned and continued a 
noncompensable disability evaluation for genital herpes; 
thus, the Board has no jurisdiction over this matter, and 
the appeal must be dismissed.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

The record reveals that in mid 1997, the veteran submitted 
statements raising a claim of entitlement to service 
connection for skin disorders other than genital herpes as 
due to exposure to Agent Orange.  In November 1997, the RO 
received the veteran's claim of entitlement to service 
connection for tinnitus and, in March and April 1998, he 
submitted statements raising CUE in the RO's 1978 and 1979 
rating decisions that assigned and continued a noncompensable 
disability evaluation for genital herpes.  In April 1998, the 
veteran raised a claim of entitlement to an earlier effective 
date, prior to July 21, 1997, for the award of a compensable 
disability evaluation for genital herpes.

In a March 1998 decision, the RO denied the veteran's claim 
of entitlement to service connection for skin disorders other 
than genital herpes, as due to exposure to Agent Orange.  In 
a letter dated March 6, 1998, the RO notified the veteran of 
its action on his claim, enclosed a copy of the rating 
decision and also enclosed a copy of VA Form 4107, that 
explained his procedural and appellate rights.  A copy of the 
notification was sent to his representative.

In a May 1998 decision, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus.  In a letter 
dated May 4, 1998, the RO notified the veteran of its action 
on his claim, enclosed a copy of the rating decision and also 
enclosed a copy of the VA Form 4107 that explained his 
procedural and appellate rights.  A copy of the March 1998 
notification was sent to his representative.

In a statement filed in May 1998, the veteran objected to the 
RO's denial of his claim for service connection for tinnitus.

In a statement filed in July 1998, the veteran reiterated his 
belief that he experienced various skin problems, other than 
genital herpes, due to exposure to Agent Orange.  This 
statement was construed by the Board as a timely NOD with the 
RO's March 1998 denial of the claim.

In a September 1998 decision, the RO denied the veteran's 
claims of entitlement to an earlier effective date, prior to 
July 21, 1997, for the award of a compensable disability 
evaluation for genital herpes and CUE in the October 27 and 
December 29, 1978 and April 11 and June 18, 1979, rating 
decisions that assigned and continued a noncompensable 
disability evaluation for genital herpes.  In a letter dated 
September 9, 1998, the RO notified the veteran of its action 
on his claims, enclosed a copy of the rating decision, and 
also enclosed a copy of VA Form 4107 that explained his 
procedural and appellate rights.  A copy of the September 
1998 notification was sent to his representative.

In December 1998, the RO received the veteran's notice of 
disagreement, expressly disagreeing with the RO's denial as 
to his claims for an earlier effective date and CUE. 

In March 1999, the veteran filed a completed Appeal to the 
Board of Veterans' Appeals (VA Form 9).  In it, he disagreed 
with the RO's denial of service connection for tinnitus and 
asserted that his skin disorders were related to his service-
connected tinea pedis and Agent Orange.

In December 1999, the RO issued an SOC that addressed the 
claims of service connection for tinnitus and CUE in the 1978 
and 1979 rating decisions that assigned and continued a 
noncompensable disability evaluation for genital herpes.  In 
a letter accompanying the SOC, the RO advised the veteran 
that, if he wished to continue his appeal, he would need to 
file a formal appeal by completing and filing an Appeal to 
the Board of Veterans' Appeals (VA Form 9).  The RO referred 
the veteran to the Instructions attached to the VA Form 9 
that was furnished to him.  A copy of the December 1999 
notification was also sent to his representative.

On April 25, 2000, the RO received a completed VA Form 9 from 
the veteran.  In an August 2001 letter, the RO advised the 
veteran that the appeal period had ended March 2, 2000, 
regarding the matters of entitlement to service connection 
for tinnitus and whether there was CUE in the 1978 and 1979 
rating decisions.  The RO noted that the veteran's VA Form 9 
was not submitted on time and the rating decisions were 
therefore final.  In a written statement dated and received 
in September 2001, the veteran disagreed with the RO's 
decision that his VA Form 9 was not timely filed.

In October 2001, the RO issued an SOC that addressed the 
issues of whether a timely substantive appeal was received as 
to the issues of service connection for tinnitus and whether 
there was CUE in the October 27 and December 29, 1978, and 
April 11 and June 18, 1979, rating decisions that assigned 
and continued a noncompensable disability evaluation for 
genital herpes. 

The October 2001 SOC also addressed the claims of service 
connection for skin disorders other than genital herpes, as 
due to exposure to Agent Orange and an effective date prior 
to July 21, 1997, for the award of a compensable disability 
evaluation for genital herpes.  In a letter accompanying the 
SOC, the RO advised the veteran that, if he wished to 
continue his appeal, he would need to file a formal appeal by 
completing and filing an VA Form 9.  The RO referred the 
veteran to the Instructions attached to the VA Form 9 that 
was furnished to him.  A copy of that October notification 
was also sent to his representative.

On January 29, 2002, the RO received a written statement from 
the veteran that addressed the timeliness of his substantive 
appeal for his CUE claim and claims for service connection a 
cervical spine disorder, tinnitus and hearing loss and for 
increased ratings for tinea pedis and headaches.  The 
veteran's statement was signed and dated January 21, 2002.

On May 21, 2002, the RO received the veteran's VA Form 9 that 
was signed and dated May 7, 2002.  On it, the veteran 
addressed the issues of service connection for skin 
disorders, an effective date prior to July 21, 1997, for the 
award of a compensable disability evaluation for genital 
herpes, the timeliness of his appeals for service connection 
for tinnitus, and whether there was CUE in the 1978 and 1979 
rating decisions.

In September 2002, the Board sent the veteran a letter in 
which he was advised that it appeared that a timely 
substantive appeal had not been filed with respect to the 
claims for entitlement to service connection for skin 
disorders other than genital herpes as due to exposure to 
Agent Orange and an effective date earlier than July 21, 1997 
for the award of a compensable disability evaluation for 
genital herpes.  The Board offered the veteran the 
opportunity to explain why he thought the appeal had been 
filed on time, and to submit evidence to show that it was 
filed on time.  He was also told that he would have 60 days 
within which to respond to the letter.  A copy of the letter 
was sent to the veteran's representative.  On December 16, 
2002, the Board received the veteran's response, signed by 
him and dated December 11, 2002. 

II.	Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statement of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that an appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take in order to perfect 
an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  
38 C.F.R. § 3.1(q) (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both an NOD and a 
substantive appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  Since the 
additional development procedures mandated in that issuance 
are consistent with the holding in the General Counsel's 
opinion, and mirror the action accomplished in the present 
case, the Board finds that there is no prejudice in the 
veteran's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to his 
claims of entitlement to service connection for tinnitus and 
for skin disorders other than genital herpes as due to 
exposure to Agent Orange, whether there was CUE in the 1978 
and 1979 rating decisions that assigned and continued a 
noncompensable disability evaluation for genital herpes, and 
entitlement to an effective date earlier than July 21, 1997, 
for the award a compensable disability evaluation for genital 
herpes.

By statute and regulation, an appeal must be perfected within 
one year of the date of notice of the initial adverse rating 
or within 60 days after the issuance of an SOC, whichever 
period ends later.  Based upon the RO's date of mailing of 
the rating decision denying the veteran's claims for service 
connection for skin disorders in March 1998 and for tinnitus 
in May 1998 and for an earlier effective date and CUE in 
September 1998, one year from the date of notice of the 
initial rating decisions as to the instant matters fell in 
March 1999, May 1999 and September 1999, respectively.

Moreover, the record reflects that the SOC was mailed to the 
veteran on December 30, 1999, as to the matters of service 
connection for tinnitus and CUE, so 60 days from that 
issuance was March 2, 2000.  An SOC was also mailed to the 
veteran on October 26, 2001 as to the matters of service 
connection for skin disorders and an earlier effective date 
(as well as to the issue of the timeliness of the substantive 
appeal of his claims for service connection for tinnitus and 
CUE), so 60 days from that issuance was December 29, 2001.  
One year from the date of the notice of the rating actions on 
appeal was March 6, 1999, May 4, 1999 and September 9, 1999, 
respectively.  However, the earliest document filed by the 
veteran remotely regarding the issues of service connection 
for tinnitus and CUE, following the December 1999 SOC was the 
VA Form 9 received at the RO on April 25, 2000.  The earliest 
document filed by the veteran regarding the issues of service 
connection for skin disorders and an earlier effective date 
following the October 2001 SOC was the VA Form 9 received at 
the RO on May 21, 2002.  The envelopes that transmitted the 
VA Form 9s are not in the claims file, so the Board presumes 
that they were mailed within three days prior to the date of 
receipt.  See 38 C.F.R. § 20.305.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal 
regarding any of the claimed four matters.  Furthermore, 
although the Board is inclined to regard oral testimony at a 
recorded hearing as sufficient to constitute a substantive 
appeal, there is no testimony of record regarding these 
issues within 60 days after the date of the issuance of 
either SOC, or within one year after the date of the notice 
of the initial rating decision.  See e.g.,Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as an 
NOD).

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the dates 
of notice of the initial denials or 60 days after the date of 
the statement of the case, and he was also advised of what 
was required of him if he needed more time to do so.  His 
representative was also aware of the time constraints.  The 
veteran did comply with appellate procedures to the extent of 
filing a timely NOD as to the initial denial of his claims, 
but did not comply with the required procedure for perfecting 
his appeal after his receipt of the SOC, as instructed in the 
transmittal letter that accompanied the SOCs in December 1999 
and October 2001.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before March 6, 1999, as to the issue of entitlement to 
skin disorders other than genital herpes, as due to exposure 
to Agent Orange); on or before May 4, 1999, as to the issue 
of entitlement to service connection for tinnitus; and on or 
before September 9, 1999, as to an effective date earlier 
than July 21, 1997, for the award of a compensable disability 
evaluation for genital herpes and whether there was CUE in 
the 1978 and 1979 rating decisions.  There is no evidence of 
record, nor has it been contended, that the veteran ever 
requested an extension of time to file his substantive appeal 
as to these claims.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).

Pursuant to 38 C.F.R. § 3.109 (2002), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that such good 
cause exists.  In fact, in May 1998, he stated that he 
disagreed with the RO's May 1998 rating decision, that was 
furnished to him with the May 4, 1998, notice letter from the 
RO regarding the matter of service connection for tinnitus.  
In July 1998, he essentially stated that he disagreed with 
the RO's March 1998, rating decision, that was furnished to 
him with the March 6, 1998, notice letter from the RO 
regarding the matter of service connection for skin 
disorders.  In December 1998, he stated that he disagreed 
with the RO's September 1998 rating decision, that was 
furnished to him with the September 9, 1998, notice letter 
regarding the matter of an earlier effective date for the 
award of a compensable disability evaluation for genital 
herpes and CUE in the 1978 and 1979 rating decisions.  Thus, 
he was clearly placed on notice of the steps in the appellate 
process.  The regulations clearly set forth the time limits 
for filing a timely substantive appeal.  The veteran did not 
file his appeal within these statutory guidelines.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the veteran ever requested an 
extension of time to file his substantive appeal as to these 
matters.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the veteran has not demonstrated good cause for his 
delay in filing.  As indicated immediately above, he has 
provided no basis for finding that there is good cause for 
extending the time period.  Unfortunately, it appears the 
tardy filing was a mere oversight. 

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As noted above, there is no other submission from 
the veteran or his representative that could be reasonably 
construed to be a timely substantive appeal.  Thus, a timely 
substantive appeal not having been filed with regard to the 
March, May and September 1998 rating decisions, the appeal 
has not been perfected, and it must be dismissed.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001 & Supp. 
2002)), that substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required, 
because there is no reasonable possibility that it would aid 
in substantiating the veteran's claims.  As discussed in 
detail above, the record reflects that the veteran was 
advised of the necessity to file his appeal as to each issue 
within one year from the date of notice of the initial rating 
or within 60 days after the date of the statement of the 
case, and he was also advised of what was required of him if 
he needed more time to do so.  He was provided with his 
procedural and appellate rights in the VA Form 4107 provided 
in March, May and September 1998, and in the cover letter and 
instructions that accompanied the December 1999 and October 
2001 SOCs.  Nevertheless, the veteran did not submit a timely 
substantive appeal regarding the issues of entitlement to 
service connection for tinnitus and for skin disorders other 
than genital herpes, as due to exposure to Agent Orange, CUE 
as to the rating decisions of October 27, 1978, December 29, 
1978, April 11, 1979, and June 18, 1979, that assigned and 
continued a noncompensable disability evaluation for genital 
herpes, and an effective date earlier than July 21, 1997, for 
the award of a compensable disability evaluation for genital 
herpes.

Furthermore, in the October 2001 SOC, the RO advised the 
veteran that there was a question regarding the timeliness of 
his substantive appeal concerning the issues of service-
connection for tinnitus and CUE.  A copy of the SOC was sent 
to the veteran's designated service representative 
representative.  The veteran submitted a written response to 
the SOC in January 2002.  

In a September 2002 letter, the veteran and his 
representative were advised by the Board that there was a 
question regarding the issue of timeliness of the substantive 
appeal, and that he was being afforded an opportunity to 
submit evidence and/or argument as to that issue.  The Board 
advised the veteran that he had 60 days from the date of the 
September 13, 2002, letter, that is, by November 15, 2002, to 
submit additional evidence or argument to show that his 
substantive appeal was filed on time.  The veteran's written 
response was received at the Board on December 16, 2002-well 
after the 60-day deadline.  Thus, nothing has been submitted 
by the veteran or his representative to alter the 
untimeliness of the appeal.  

Even assuming, arguendo, that the veteran's recent responses 
were timely received, his argument regarding the timeliness 
of receipt of his substantive appeal appears to turn on his 
confusion regarding the receipt of an SSOC, rather than an 
SOC, as noted in his May 2002 statement.  In December 2002, 
the veteran maintained that it was his understanding that 
there was no time limit for filing or adjudicating CUE claims 
and, thus, VA had no right to consider his claim on the basis 
of timeliness.  However, as noted above, the law is clear 
that if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the action being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that issuance of an SSOC regarding the matters may have 
afforded the veteran additional time to file his appeal, the 
Board notes that a substantive appeal was still not timely 
received.

The Board is sympathetic with the veteran's error in not 
filing his substantive appeal in a timely manner.  However, 
as the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Further, under such circumstances, where the veteran has not 
complied with the legal requirement for perfecting an appeal, 
and neither he or his representative has identified any 
evidence that might serve to rebut that fact, the Board finds 
that further development pursuant to the provisions of the 
VCAA is not warranted, as no reasonable possibility exists 
that such assistance would aid in substantiating the 
veteran's claim.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A (West Supp. 2001 & Supp. 
2002)).  See Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001) ("VCAA is not applicable in all cases").

The veteran is free, at any time, to reopen his claims of 
entitlement to service connection for tinnitus and for skin 
disorders other than genital herpes, as due to exposure to 
Agent Orange, entitlement to an effective date earlier than 
July 21, 1997 for the award of a compensable disability 
evaluation for genital herpes and whether there was clear and 
unmistakable error in the rating decisions of October 27, 
1978, December 28, 1978, April 11, 1979, and June 18, 1979, 
that assigned and continued a noncompensable disability 
evaluation for genital herpes, by the submission of new and 
material evidence to the RO.


ORDER

The veteran did not file a timely substantive appeal 
regarding the issue of service connection for skin disorders 
other than genital herpes as due to exposure to Agent Orange.  
Therefore, his appeal as to that issue is not properly before 
the Board for appellate review and is, accordingly, 
dismissed.

The veteran did not file a timely substantive appeal 
regarding the issue of an effective date earlier than July 
21, 1997, for the award of a compensable disability 
evaluation for genital herpes.  Therefore, his appeal as to 
that issue is not properly before the Board for appellate 
review and is, accordingly, dismissed.

The veteran did not file a timely substantive appeal 
regarding the issue service connection for tinnitus.  
Therefore, his appeal as to that issue is not properly before 
the Board for appellate review and is, accordingly, 
dismissed.




	(CONTINUED ON NEXT PAGE)



The veteran did not file a timely substantive appeal 
regarding the issue of whether there was clear and 
unmistakable error in the rating decisions of October 28, 
1979, December 29, 1978, April 11, 1979, and June 18, 1979, 
that assigned and continued a noncompensable disability 
evaluation for genital herpes.  Therefore, his appeal as to 
that issue is not properly before the Board for appellate 
review and is, accordingly, dismissed.



		
	A. P. SIMPSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

